       Case 4:19-cr-00029-BMM Document 285 Filed 09/23/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                        CR-19-29-GF-BMM
                           Plaintiff,

       vs.                                          ORDER REGARDING
                                                   DISCOVERY-RELATED
LUKE JOHN SCOTT, SR.,                            MOTIONS (DOCS. 235, 244, 256,
                                                      257, 258, 260, 273)
                           Defendant.




      Defendant Luke John Scott, Sr. (“Scott”) is representing himself in the

above-captioned criminal case, with Bryan Norcross acting as stand-by counsel.

(Doc. 73). Scott filed a number of motions relating to discovery:

          Doc. 235: Scott requested the Government to provide any evidence as

             it is required to disclose under Giglio v. United States, 405 U.S. 150

             (1972).

          Doc. 244: Scott requested curriculum vitae and other documents and

             information relating to proposed Government expert testimony.

          Doc. 256: Scott requested all “reports and records of prior convictions

             of McKay in tribal and state courts including his criminal record and

             any Court referrals of adjudications in Juvenile Court.”
       Case 4:19-cr-00029-BMM Document 285 Filed 09/23/20 Page 2 of 3



          Doc. 257: Scott requested the “criminal histories and all other specific

             instances of criminal conduct for all witnesses” as well as “any and all

             information within the purview” of Rule 608(a) and 608(b).

          Doc. 258: Scott requested any records, files, or information that could

             be used for impeachment of evidence, citing in part United States v.

             Lindstrom, 698 F.2d 1154 (11th Cir.1983).

          Doc. 260: Scott alleges noncompliance with a number of subpoenas

             issued by the Court, which the Court will treat as a motion to compel

             discovery.

          Doc. 273: Scott alleges pages are missing from a medical report

             produced by the Government.

      The Government responded to Scott’s motion for Giglio evidence. (Doc.

245). The Government represented that it has “provided to the defendant all

exculpatory and/or impeachment information within its possession” and that the

government “recognizes that this is an ongoing obligation and will continue to

comply with this obligation should additional exculpatory or impeachment

evidence come into its possession.” (Doc. 245 at 3). The Court is satisfied with this

assertion. Scott may move submit a new Giglio motion in the future should the

Government fail in its ongoing obligation.



                                             2
       Case 4:19-cr-00029-BMM Document 285 Filed 09/23/20 Page 3 of 3



      The Court will treat Scott’s remaining motions as motions to compel and

will direct the Government to respond.

      IT IS HEREBY ORDERED that Scott’s motion for production of evidence

under Giglio (Doc. 235) is DENIED.

      IT IS FURTHER ORDERED that the Government respond within 15 days

to the remaining unanswered discovery motions, including Docs. 244, 256, 257,

258, 260, and 273.

            Dated the 23rd day of September, 2020.




                                          3
